The plaintiff moved to amend the summons and complaint by making the Fidelity and Casualty Company of New York a defendant, and for process against said company. The plaintiff, upon the facts set out in his complaint, might have brought his action against the defendant and the said Casualty Company. The said company is *Page 277 
not, however, a necessary party, for the plaintiff may prosecute his action against the defendant alone. His Honor denied the motion without giving any reasons. As there is a presumption in favor of the correctness of the ruling, we assume his Honor denied the motion in the exercise of his discretion. As the Casualty Company is a proper, but not at all a necessary party, his Honor had the right to exercise his sound discretion, which is not reviewable. Jarrett v. Gibbs, 107 N.C. 304; Henderson v. Graham,84 N.C. 496.
Affirmed.
Cited: Wood v. Kincaid, 144 N.C. 395; Clark v. Bonsall, 157 N.C. 274;Spruill v. Bank, 163 N.C. 45; Guthrie v. Durham, 168 N.C. 574,576; Joyner v. Fiber Co., 178 N.C. 635.
(340)